Citation Nr: 1537203	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969 and November 1990 to February 1991 with additional periods of active duty service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was remanded by the Board in March 2014 for further development.

The issues of entitlement to service connection for a spine disability and tinnitus were initially on appeal and remanded by the Board. In a March 2015 rating decision, the AOJ granted service connection for the spine condition and tinnitus. The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the March 2015 rating decision, including the schedular rating or effective date assigned by the RO. Therefore, these matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The Veteran testified at a videoconference hearing in May 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required.

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In March 2014, the Board remanded this case in order to obtain the Veteran's records for his periods of active duty for training, and to obtain VA addendum opinions for the Veteran's claimed skin and neck conditions.  The RO obtained active duty for training records for the Veteran; however, the Board has reason to believe the records obtained are incomplete.  The records obtained contained dates of active duty for training from 1970 to 1973; however, the Veteran's service treatment records show military medical records from various points in the late 1970s and throughout the 1980s.  Because of this, the Board believes that further active duty for training records exist, and remands so the RO can attempt to obtain those records.

Additionally, the remand directives of the March 2014 Board remand specified that the Veteran have the addendum opinion for his skin condition be performed by a dermatologist, and the addendum opinion for his neck condition be completed by an orthopedist.  The Veteran underwent a thorough VA examination for both conditions in November 2014; however, the opinions rendered as a result of those examinations were rendered by an internist, who specified in both opinions that he was not a specialist in either dermatology or orthopedics.  The examiner also did not address five specific topics regarding the Veteran's neck condition that the previous remand required the examiner to address.  Therefore, a remand is warranted so that a dermatologist can provide an opinion regarding the Veteran's skin condition, and an orthopedist can provide an opinion on the Veteran's neck condition that addresses the topics the Board requested.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a copy of the Veteran's complete personnel records to discern when the Veteran was on active duty training during his service in the Air Force Reserves, specifically to determine whether the Veteran was on active duty when he was treated for his skin rash in June 1984 and April 1989.

2. The RO must provide the Veteran's claims file to a dermatologist who is qualified to give an opinion on the Veteran's skin condition, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to the following:

i) If the personnel records show that the Veteran was on inactive duty training when he was treated for his skin rash in June 1984 and April 1989, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service from March 1965 to March 1969 and/or November 1990 to February 1991, any resultant increase in the skin disorder during the Veteran's service was due to the natural progress of the disease. 

ii) If the Veteran was shown to be on active duty service when he was treated for his skin rash in June 1984 and April 1989, the examiner should state whether it is at least as likely as not that any current skin disorder was caused by any event, injury, or disease, or first manifested in his military service. In addressing this question please address the following:

1) The Veteran's medical history of having a diagnosis of nummular eczema in June 1984, and his treatment for rashes in April 1989 and September 1990.

2) Post-service treatment for skin rash from February 1989 to October 1989, December 2008, and February 2011.

3) The Veteran's complaints of chronic skin rash since service.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an orthopedist that is qualified to give an opinion on the Veteran's neck disability, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck condition began during active service or is related to any incident of service, or if arthritis is diagnosed, whether it began within one year of separation from active duty. In addressing this question please address the following:

   i) The January 1967 motor vehicle accident.

ii) The Veteran's military occupational specialty of Vehicle Operator during his first period of service and Construction Equipment Technician during his second period of service.

iii) Post-service treatment for cervical spine pain in November 2005.

iv) The Veteran's complaints of chronic neck pain since service.

v) Post-service motorcycle accidents in 1974, 1975, 1983, and 2005 with no complaints related to the neck.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




